IN THE COURT OF APPEALS OF IOWA

                                   No. 20-0599
                               Filed August 5, 2020


IN THE INTEREST OF L.H. and T.V.,
Minor Children,

L.H., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Winnebago County, Karen Kaufman

Salic, District Associate Judge.



       A mother appeals the juvenile court order terminating her parental rights.

AFFIRMED.




       Jane M. Wright, Forest City, for appellant mother.

       Thomas J. Miller, Attorney General, and Ellen Ramsey-Kacena, Assistant

Attorney General, for appellee State.

       Carrie J. Rodriguez, Garner, attorney and guardian ad litem for minor

children.



       Considered by Tabor, P.J., Greer, J., and Danilson, S.J.*

       *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2020).
                                             2


DANILSON, Senior Judge.

       A mother appeals the juvenile court order terminating her parental rights.

There is sufficient evidence in the record to support termination of the mother’s

parental rights. It would not be in the children’s best interests to further extend this

case by giving the mother an additional period of time to work on reunification. We

affirm the decision of the juvenile court.

       I.     Background Facts & Proceedings

       The mother is the parent of L.H., born in 2015, and T.V., born in 2019.1 The

family came to the attention of the Iowa Department of Human Services (DHS) in

August 2018 due to the mother’s use of methamphetamine while caring for L.H.

L.H. was adjudicated a child in need of assistance (CINA), pursuant to Iowa Code

section 232.2(6)(c)(2) (2018). At the time, the mother and child were living with

the maternal grandmother, who provided much of the child’s care.

       L.H. was removed from the mother’s care on March 13, 2019, after the

mother was arrested in Minnesota for driving while under the influence of a

controlled substance. L.H. was placed in foster care.

       At the time of T.V.’s birth, the mother tested positive for methamphetamine.

T.V. also tested positive for amphetamines and methamphetamine. T.V. was

immediately removed from the mother’s care and was placed in the same foster

home as L.H. T.V. was adjudicated CINA under section 232.2(6)(o) (2019).

       In July 2019, the mother completed a substance-abuse treatment program.

She relapsed at the end of October or the beginning of November. She was


1 The parental rights of the father of L.H. were terminated, and he has not
appealed. The father of T.V. is unknown.
                                         3


terminated from her employment and did not have housing. The mother became

erratic in her conduct with social workers. Also, she was inconsistent in attending

visitation with the children. She tested positive for methamphetamine in December

2019 and did not provide any subsequent drug testing.

       On February 12, 2020, the State filed a petition seeking to terminate the

mother’s parental rights. The State cited section 232.116(1)(f) and (l) (2020) for

L.H. and section 232.116(1)(h) and (l) for T.V. The DHS social worker testified

L.H. was four years old and T.V. was ten months old at the time of the termination

hearing.

       The juvenile court entered an order on March 27, terminating the mother’s

rights under section 232.116(1)(h) and (l) for L.H. and section 232.116(1)(f) and (l)

for T.V. The court found the mother’s situation had not improved much since the

case began, stating, “Her involvement with services and even visits, has been very

inconsistent.” The court determined “an additional six months will not result in a

change.” The court concluded termination was in the children’s best interests and

none of the exceptions in section 232.116(3) should be applied. The mother

appeals the juvenile court’s order.

       II.    Standard of Review

       Our review of termination proceedings is de novo. In re A.B., 815 N.W.2d

764, 773 (Iowa 2012). The State must prove its allegations for termination by clear

and convincing evidence. In re C.B., 611 N.W.2d 489, 492 (Iowa 2000). “‘Clear

and convincing evidence’ means there are no serious or substantial doubts as to

the correctness [of] conclusions of law drawn from the evidence.” Id. Our primary
                                           4

concern is the best interests of the children. In re J.S., 846 N.W.2d 36, 40 (Iowa

2014).

         III.   Sufficiency of the Evidence

         A.     The mother contends the juvenile court improperly terminated her

parental rights under section 232.116(1)(h) for L.H. and section 232.116(1)(f) for

T.V. Section 232.116(1)(h) was not the section cited in the petition to terminate

the mother’s rights to L.H., and, further, it does not apply to L.H., who was not three

years of age or younger.       See Iowa Code § 232.116(1)(h)(1). Also, section

232.116(1)(f) was not cited in the petition to terminate the mother’s parental rights

to T.V., and this section does not apply to T.V., who was not four years of age or

older. See id. § 232.116(1)(f)(1).

         B.     In addition to the subsections discussed above, the juvenile court

terminated the mother’s parental rights to L.H. and T.V. under section

232.116(1)(l). “When the juvenile court orders termination of parental rights on

more than one statutory ground, we need only find grounds to terminate on one of

the sections to affirm.” In re T.S., 868 N.W.2d 425, 435 (Iowa Ct. App. 2015).

Therefore, we will consider if there was sufficient evidence to terminate the

mother’s parental rights under section 232.116(1)(l).

         Section 232.116(1)(l) applies when the evidence shows:

                (1) The child has been adjudicated a child in need of
         assistance pursuant to section 232.96 and custody has been
         transferred from the child’s parents for placement pursuant to section
         232.102.
                (2) The parent has a severe substance-related disorder and
         presents a danger to self or others as evidenced by prior acts.
                (3) There is clear and convincing evidence that the parent’s
         prognosis indicates that the child will not be able to be returned to
                                         5


       the custody of the parent within a reasonable period of time
       considering the child’s age and need for a permanent home.

       In this case, both of the children had CINA adjudications and were removed

from the mother’s care, meeting the requirements for the first element. See Iowa

Code § 232.116(1)(l)(1).

       The second element requires a finding of “a severe substance-related

disorder,” which is defined as “a diagnosable substance abuse disorder of

sufficient duration to meet diagnostic criteria specified within the most current

diagnostic and statistical manual of mental disorders published by the American

psychiatric association that results in functional impairment.” See id. §§ 125.2(15),

232.116(1)(l)(2); see also In re G.B., No. 14-1516, 2014 WL 6682456, at *3 (Iowa

Ct. App. Nov. 26, 2014).

       On June 13, 2019, the mother was diagnosed with F15.20 amphetamine

type substance disorder, severe and F10.10 alcohol use disorder, mild. 2 We find

there is sufficient evidence in the record to show the mother has “a severe

substance-related disorder.”3 Her use of methamphetamine “can result in ‘harmful

effects’ to the child.” See J.S., 846 N.W.2d at 37; see also In re A.B., 815 N.W.2d



2 The mother was additionally diagnosed with post-traumatic stress disorder, post-
partum mood disturbance, and tobacco use disorder, mild.
3 The mother challenges termination under 232.116(1)(l) in part on the basis that

there was not evidence that the mother has a “severe substance-related disorder.”
We acknowledge we have previously noted the diagnosis must be pursuant to
DSM-V, the most current diagnostic and statistical manual of mental disorders
published by the American Psychiatric Association as referenced in Iowa Code
section 125.2(15). See G.B., 2014 WL 6682456, at *3. Clearly the better practice
is to present evidence the diagnosis meets this standard. We decline, however,
to interpret the mother’s argument as a claim the diagnosis of “severe substance-
related disorder” failed to meet the standard, and failed to use the criteria
established in DSM-V, on this record.
                                         6


764, 776 (Iowa 2012) (“No parent should leave his small children in the care of a

meth addict—the hazards are too great.” (quoting State v. Petithory, 702 N.W.2d

854, 859 (Iowa 2005))). The mother’s use of methamphetamine while pregnant

with T.V. presented a danger to the child. In addition, the mother was arrested

while driving under the influence, which is a dangerous circumstance putting at

least herself in danger. We conclude the second element of section 232.116(1)(l)

has been satisfied.

       With respect to the third element, the mother completed a substance-abuse

treatment program but relapsed within a few months. The mother stated she had

been using methamphetamine since she was sixteen years old “[I]n considering

the impact of a drug addiction, we must consider the treatment history of the parent

to gauge the likelihood the parent will be in a position to parent the child in the

foreseeable future.” In re N.F., 579 N.W.2d 338, 341 (Iowa Ct. App. 1998). “Where

the parent has been unable to rise above the addiction and experience sustained

sobriety in a noncustodial setting, and establish the essential support system to

maintain sobriety, there is little hope of success in parenting.” Id. The mother’s

history shows she is unlikely to maintain consistent sobriety in the future.

       We determine “[t]here is clear and convincing evidence that the parent’s

prognosis indicates that the child will not be able to be returned to the custody of

the parent within a reasonable period of time considering the child’s age and need

for a permanent home.” See Iowa Code § 232.116(1)(l)(3). We conclude the

mother’s parental rights were properly terminated under section 232.116(1)(l).
                                             7


          IV.    Additional Time

          At the termination hearing the mother asked for additional time for work on

reunification with the children. The juvenile court may decide to not terminate

parental rights if it finds there is clear and convincing evidence that CINA

proceedings should continue and enters an order to extend the time for

reunification in accordance with section 232.104(2)(b). Id. § 232.117(5). The court

may continue the proceedings for an additional six months if the court finds “the

need for removal . . . will no longer exist at the end of the additional six-month

period.” Id. § 232.104(2)(b).

          The juvenile court found:

          When parenting, juggling schedules and managing resources is
          important, and Mother has not shown the ability to manage that with
          only four hours of parenting responsibilities per week. It is clear that
          she cannot have the children return to her today, and it is unlikely
          that will change in the future. The Department has provided services
          to her for the last 20 months. There having been no sustained
          progress to this point, an additional six months will not result in a
          change.

We agree with the juvenile court’s conclusions. The evidence does not show it is

likely that the need for the removal of the children from the mother’s care will no

longer exist at the end of an additional period of six months. The mother made

little to no progress during the course of the CINA proceedings. We conclude it

would not be in the children’s best interests to further extend this case.

          We affirm the juvenile court’s decision terminating the mother’s parental

rights.

          AFFIRMED.